Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the 35 U.S.C. 112(b) rejections, the term “probabilistic generative model” has been removed from the claims (replaced by the term “model”). Since the term is no longer used in the claims, the 35 U.S.C. 112(b) rejections are withdrawn.
Regarding prior art rejections, Applicant filed in response a declaration under 37 CFR 1.130 attesting that John Paisley did not contribute to the conception of the subject matter disclosed in the prior art reference and the listed joint inventors invented the subject matter disclosed in the prior art reference. Since the prior art reference is by the joint inventors and was disclosed less than one year prior to the effective filing date of the instant application, the reference no longer qualifies as prior art. Accordingly, the prior art rejections are withdrawn.
The closest remaining prior art of record is Karu et al. (Weakly Supervised Training of Speaker Identification Models, hereinafter “Karu”). Karu discloses a method for identifying speakers in audio data. The method segments input audio data, then extracts a speaker-discriminative embedding for each segment (i-vectors, see section 3). A neural network is then trained to map the segments to speaker labels using a probability distribution over possible speakers for the segment (section 3). The model disclosed by Karu is trained on a corpus of training speech utterances, each training speech utterance segmented into a plurality of training segments. However, Karu discloses “rather than providing the true speaker label for each i-vector, we provide a speaker distribution over allowed speaker values for the i-vectors of each recording” (section 1). Karu therefore would not suggest to one of ordinary skill in the art a model trained on a corpus of training speech utterances, each training speech utterance segmented into a plurality of training segments, wherein each training segment comprises a corresponding speaker-discriminative embedding and a corresponding speaker label, as required by independent claims 1 and 15. The additional prior art of record also fails to disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 1/29/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656